Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 3 – The “back side” is not defined. The term is thus interpreted broadly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aire (US 2007/0253290).
With regard to claim 1 Aire discloses a watch case including: a middle (40); at least one pair of horns (38) intended to retain a wristwatch strap portion (50) and retained on the middle thanks to a lock (figure 10) that can be switched between a position locking the horns and a position releasing the horns (figures 11, 13); the lock including a first member (78) connected to the middle, and a second member (76) complementary to the first member and mounted on the pair of horns (figures 6, 9); characterized by a manipulation member (72) mounted on the pair of horns (figures 11, 13) and enabling movement of the second member to switch the lock between the position locking the horns and the position releasing the horns (figures 11, 13).



With regard to claim 3 Aire discloses a watch case as claimed in claim 1, the manipulation member being provided on the pair of horns on the back side (figures 11, 12, 13).

With regard to claim 4 Aire discloses a watch case as claimed in claim 1, in which the second member (72) of the lock (76) and the manipulation member (72) form two parts of a same piece (figures 9-10).

With regard to claim 9 Aire discloses a watch case as claimed in claim 1, the watch case including a back defining a horizontal plane, the direction of movement of the manipulation member (72) between the locking position and the release position being substantially parallel to the horizontal plane (figures 9-12).

With regard to claim 12 Aire discloses a watch case as claimed in claim 9, the manipulation member consisting of a mobile button (72) that can be actuated by the user and acting on the second member (72) of the lock in the release position in order to unlock it (figure 9-10).


With regard to claim 19 Aire discloses a method of assembling a wristwatch strap (50) to a watch case as claimed claims 1, including the following steps: insertion of the wristwatch strap (50) in a pair of horns (38); insertion of the assembly formed of the wristwatch strap (50) and of the pair of horns (38) on an exterior face of the watch case (20); locking of the assembly by manipulating a manipulation member 


Claim(s) 1-3, 5-11, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Loisea (US 2010/0302913).
With regard to claim 1 Loisea discloses a watch case including: a middle (1); at least one pair of horns (3) intended to retain a wristwatch strap portion (paragraph 1) and retained on the middle thanks to a lock (9, 10, 11) that can be switched between a position locking the horns and a position releasing the horns (figures 1, 2, 3); the lock including a first member (10; or corresponding structure of 1 to element 8) connected to the middle (1), and a second member (8, 12) complementary to the first member and mounted on the pair of horns (3); characterized by a manipulation member (gripping surface) mounted on the pair of horns (figures 1-3) and enabling movement of the second member to switch the lock between the position locking the horns and the position releasing the horns (figures 1-3).

With regard to claim 2 Loisea discloses a watch case as claimed in claim 1, including an elastic return element (6) mounted on the pair of horns (3) in order to push the manipulation member back into the locking position (figures 1-3).

With regard to claim 3 Loisea discloses a watch case as claimed in claim 1, the manipulation member being provided on the pair of horns on the back side (gripping surface 3 figures 1-3).


With regard to claim 5 Loisea discloses a watch case as claimed in claim 1, the watch case (1) including a bottom (figure 1) defining a horizontal plane, the direction of movement of the manipulation member 

With regard to claim 6 Loisea discloses a watch case as claimed in claim 5, the first member (10) of the lock consisting of a bolt (10) fixedly connected to the middle (1), the second member (8, 12) of the lock consisting of a keeper (12) movable relative to the pair of horns (3).

With regard to claim 7 Loisea discloses a watch case as claimed in claim 5, the first member (1 and/or 10) of the lock extending radially on a lateral face (figure 1) of the middle (1), the second member (8, 12) of the lock including a window (8, 12) through which the first member (10) of the lock passes in the locking position (figures 1-3), the window including a widened portion (12) enabling the insertion and the extraction of the first member (1, 10) of the lock, and a narrow portion (12) preventing the insertion and the extraction of the first member (1, 10) of the lock, the first member (1, 10) of the lock passing through the narrow portion (12) of the window (12) when the elastic return member (6) mounted on the pair of horns (3) pushes the second member (8, 12) of the lock back into the locking position (figure 1).

With regard to claim 8 Loisea discloses a watch case as claimed in claim 5, the elastic return member (6) consisting of two leaf springs (6) bearing on the second member of the lock (figure 1).

With regard to claim 9 Loisea discloses a watch case as claimed in claim 1, the watch case including a back defining a horizontal plane, the direction of movement of the manipulation member (3) between the locking position and the release position being substantially parallel to the horizontal plane (the inward outward direction is parallel to the plane; figures 1-3).

With regard to claim 10 Loisea discloses a watch case as claimed in claim 9, the second member (8, 12) of the lock being adapted to pivot about an axis perpendicular to the horizontal plane between the locking position and the manipulation position (figures 1-3).

With regard to claim 11 Loisea discloses a watch case as claimed in claim 10, the first member of the lock consisting of a groove (1 figures 1-3) in a lateral face of the middle (1), the second member (8) of the lock being engaged in said groove in the locking position, and outside of said groove in the release position (figures 1-3).

With regard to claim 13 Loisea discloses a watch case as claimed in claim 9, the second member (12, 8) of the lock being adapted to move radially in translation (figure 1) in the horizontal plane between the locking position and the release position (figures 1-3)

With regard to claim 14 Loisea discloses a watch case as claimed in claim 13, the first member of the lock consisting of a groove (1) in a lateral face of the middle (1), the second member (8) of the lock being engaged in said groove in the locking position, and outside of said groove in the release position (figures 1-3).

With regard to claim 15 Loisea discloses a watch case as claimed in claim 1, the pair of horns (1) and the middle (1) having complementary shapes () to guide the pair of horns during its insertion in an axial direction on the middle (1), the lock acting radially to prevent this axial movement in the locking position (figures 1-3).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aire (US 2007/0253290) in view of Tully (US 5838642).
With regard to claim 16 (depends from claim 1) Aire does not disclose the claimed: a portion of the wristwatch strap being sandwiched between the pair of horns and part of the middle.
Tully discloses a portion of the wristwatch strap being sandwiched between the pair of horns and part of the middle – figures 1-4. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Aire’s wrist strap such that a portion of the wristwatch strap being sandwiched between the pair of horns and part of the middle, as taught by Tully. The reason for doing so would have been to provide a more comfortable wrist strap, as taught by Tully. 

Allowable Subject Matter
Claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-22-21
/SEAN KAYES/Primary Examiner, Art Unit 2844